UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (March One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 333-47924 ————— BLASTGARD INTERNATIONAL, INC. (Exact name of small business issuer as specified in it charter) ————— Colorado 84-1506325 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2451 McMullen Booth Road, Suite 242, Clearwater, Florida 33759-1362 (Address of principal executive offices) (727) 592-9400 (issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted pursuant to Rule405 of RegulationS-T during the 12 preceding months (or such shorter period that the registrant was required to submit and post such file). Yes ¨No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Accelerated Filer ¨ Smaller Reporting Company þ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of August5, 2011 the issuer had 84,386,036 shares of $.001 par value common stock outstanding. Transitional Small Business Disclosure Format (Check one):Yes ¨No þ BLASTGARD INTERNATIONAL, INC. INDEX PAGE PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Balance Sheets, June 30, 2011 (unaudited) and December 31, 2010 3 Condensed Statements of Operations, for the three and six months ended June 30, 2011 and 2010 (unaudited) 4 Condensed Statement of Changes in Stockholders’ Equity for the year ended December 31, 2010 and six months ended June 30, 2011 (unaudited) 5 Condensed Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 6 Notes to condensed financial statements (unaudited) 8 Item 2. Management’s Plan of Operation 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART I1 – OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults upon Senior Securities. 25 Item 4. Submission of Matters to a Vote of Security Holders. 25 Item 5. Other Information. 25 Item 6. Exhibits 26 Signatures 27 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements BLASTGARD INTERNATIONAL, INC. CONDENSED BALANCE SHEET June 30, December 31, (unaudited) (audited) Assets Current assets Cash $ $ Accounts receivable Inventory Deposits and other current assets - Net related party loans receivable - Total current assets Property & equipment, net of accumulated depreciation of($236,533) and ($75,700), respectively 64 Intangible property, net of accumulated amortization of($87,078) and ($4,642), respectively Deferred patent costs Investments - Goodwill - Deposits Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Accrued expenses Current portion notes payable Loans and notes payable, related parties - Total current liabilities Contingent liability - Derivative liability - Total liabilities Stockholders' Equity Preferred Stock: Preferred Stock, 1,000,000 shares authorized; $100 par value; 0 and 0 issued and outstanding - - Common Stock, $.001 par value,100,000,000 shares authorized; 83,886,036 and 50,586,142 shares issued and outstanding, respectively Additional paid-in capital Minority interest ) - Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 BLASTGARD INTERNATIONAL, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues $ Direct costs Gross Profit Operating expenses: General and administrative Research and Development Amortization and depreciation Total operating expenses Operating loss Non-operating activity Other income (expense) Gains (losses) on settlement of debt - - - Gain (loss) on derivative liability - Gain (loss) on settlement of assets Interest expenses Interest income 1 1 Total other income (expense) Loss before income taxes Minority interest loss - - Provision for income taxes - Net loss $ Earnings (loss) per share: Basic and dilutive $ Weighted average shares outstanding Basic and dilutive The accompanying notes are an integral part of these financial statements. 4 BLASTGARD INTERNATIONAL, INC. STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2, 2011 Common shares Par Additional Paid in Capital Minority Interest Accumulated Deficit Stock-Holders' Deficit Balance at December 31, 2009 — ) ) Board member compensation Sale of stock Net loss ) ) Balance at December 31, 2010 — ) ) Sale of stock Stock issued for acquisition of HighCom Security Stock issued for conversion of debt Stock issued for compensation Options issued for compensation Record discount on new loans Reclassify minority interest ) — Net loss ) ) ) Balance at June 30, 2011 $ ) ) $ ) The accompanying notes are an integral part of these financial statements. 5 BLASTGARD INTERNATIONAL, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, Cash Flows from Operating Activities: Net (loss) income $ $ Adjustment to reconcile Net Income to net cash provided by operations: Minority interest loss Depreciation and amortization Amortization of debt discount Other stock comp Gain on sattlement of debt Loss on disposal of equipment Loss on derivative Changes in assets and liabilities: Accounts receivable - Note receivable Inventory Other operating assets Accounts payable and accruals Related party loans - Other liabilities - - Net Cash (Used) Provided by Operating Activities Cash Flows from Investing Activities: Purchase of property and equipment - Payment of deferred costs Proceeds from sales of assets and intangibles Cash purchased - Net Cash (Used) by Operating Activities Cash Flows from Financing Activities: Proceeds from issuance of stock - Proceeds from issuance of note payable - Net proceeds from line of credit - Repayments of notes payable - Net Cash (Used) Provided by Operating Activities Net increase/decrease in Cash Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of these financial statements. 6 Supplemental cash flow information: Interest paid $ $ Taxes paid $
